         Case 2:20-cv-00671-RJS-JCB Document 7 Filed 11/19/20 PageID.44 Page 1 of 1


AO 399 (01/09) Waiver of the Service of Summons



                                     UNITED STATES DISTRJCT COURT
                                                                      for the
                                                                     District of Utah

                      Ariiyana Ringgold                                     )
                             Plaintiff                                      )
                          v.                                                )   Civi l Action No. 2:20-cv-00671 -RJS
         Utah System of Higher Education, et al.                            )
                            Defendant                                       )

                                            WAIVER OF THE SERVICE OF SUMMONS
To: Andrew R. Hale
             (Name ofthe plaintiff's attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the comt' s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from            11 /05/2020        , the date when this request was sent (or 90 days if it was sent outside the_United
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:          11/5/2020


                      Aaron V. Osmond                                                                     Joni J. Jones
        Printed name ofparty waiving service of summons                                                    Printed name
                                                                                           Utah Office of the Attorney General
                                                                                              160 East 300 South, 6 111 Floor
                                                                                                Salt Lake City, UT 84114
                                                                                                             Address

                                                                                                    j onij ones@agutah.gov
                                                                                                          E-mail address

                                                                                                         801-366-0100
                                                                                                        Telephone number

                                          Duty to Avoid Unnecessa ry Expenses of Sen•ing a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a
summons and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff
located in the United States will be required to pay the expenses of service, unless the defendant shows good cause for the fai lure.

          "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court
has no jurisdiction over this matter or over the defendant or the defendant's property.

         If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence
of a summons or of service.
           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the
plaintiff and file a copy with the court. By signing and returning the waiver forn1, you are allowed more time to respond than if a summons had
been served.
